Title: To John Adams from Richard Rush, 8 April 1811
From: Rush, Richard
To: Adams, John



Philadelphia April 8th. 1811.

A day or two before I had the pleasure to receive your last valued favor of the 3rd of February, the governor of this state was pleased to honor me with the commission of Attorney general. It so happened that, at that moment our criminal courts here were upon the eve of sitting, which suddenly threw upon me a good deal of publick business. This is the chief cause to which I owe the loss, until now, of the gratification which I must ever feel in being allowed to address a letter to you. This new situation has opened to me, a field of interesting and arduous duty, which I meet at present with unfeigned distrust. I am afraid Sir, that, with some honorable exceptions, neither the lawyers, the scholars, or the statesmen of our country, study as long or as profoundly as they should. How prodigious, in most instances, was the industry of the antients? and in Europe, their men of literary and professional eminence are generally formed by intense and long-protracted labor in early life. Here the academick course is commonly as nothing, and then starting in whatever we are to be at twenty one, and sometimes sooner, the opportunities of further advancement in studious researches are too frequently cut short. The men among us whom we proudly compare to the best examples of antient or modern greatness must, I think, be rare instances of resolute diligence and resolute genius. I tremble at the magnitude of the trust committed to my hands, when I recollect how much I have to learn, and how unfriendly to all plans of study are the instrusions of daily and hourly business. As some alleviation, may I be permitted to ask, whether the profession of the law is not a more liberal one, in our country, than in England. It has struck me in looking into the reporters of the different states that our discussions go more upon principles and not so uniformly upon precedent are as they are want to in England. There a law–argument is seldom more than an arrangement, in chronological order, of the cases determined upon the same point. Here I have thought the lawyer ventures more into general reasoning and talks of the nature and ends of jurisprudence. This may possibly arise from his mixed and dissultory education, being a politician as well as a lawyer and, not unfrequently perhaps, having had a share in making the very law of which he seeks to direct the application. Or may it be that he is less read in the cases?
To you Sir, who once trod the vantage ground of this profession until higher and more useful aims called you from it, its dignity, its importance and its brightest ways are known. To you then may one, who has just stepped upon its threshold look up and ask what are some of the great rules that should, in one of these rising republicks, direct the studies, the employments, the obligations, that open to him.—
I partook, largely, of the universal and high satisfaction from which flowed from the late appointment to the bench of the Supreme Court of the United States. May it be the means of restoring him soon to your society, and to the service of his country at home.
With ardent wishes for the continuance of your health, I beg leave to tender to you the homage of my most devoted and respectful attachment.

Richard Rush